On October 23d an opinion was released affirming the judgment, and reciting that the record contained neither bills of exception nor statement of facts. On October 26th appellant filed an unsworn motion, unsupported by affidavits or documentary evidence of any kind, saying:
"If this Honorable Court will set this case for a hearing upon as to whether or not it should set aside former ruling of affirmance, this appellant will produce to the satisfaction of your Honors, documentary evidence to show that it was no fault of hers in any manner whatsoever; that the statement of facts and bills of exceptions were not filed in this case, and if and when such proof is adduced to the satisfaction of your Honors, *Page 387 
then the case will have merits sufficient to require this Court to reverse the judgment of the lower Court and grant this appellant a new trial to the end that justice may be done."
This case was tried and judgment of conviction had on March 5, 1940. Sentence was pronounced on March 9th. The transcript was filed in this court on July 5th, 1940, during recess of the court. The case was not submitted until October 16, 1940. During all this time appellant has made no claim apparently that she had been deprived of either statement of facts or bills of exception, and has presented nothing here, save the motion filed on October 26th.
The motions to postpone, and for a rehearing, are overruled.